DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species A: directed to the embodiment where the sensor is located outside the deformation tube (Seen at least in Figure 1).
Species B: directed to the embodiment where the sensor is located inside of the deformation tube.

If Species A is elected, then the following species restriction is proper:

Species 1: directed to the embodiment where the sensor includes a board that has a break-off tab (Seen at least in Figure 2).
Species 2: directed to the embodiment of a cylindrical housing that has a sensor having a loop conductor embedded in a casting compound (Seen at least in Figure 5).
Species 3: directed to the embodiment of a cylindrical housing that has a sensor having two electrodes embedded in a casting compound (Seen at least in Figure 6).
Species 4: directed to the embodiment of a cylindrical housing that has a sensor having an electric coil and ferromagnetic rod (Seen at least in Figure 7).
Species 5: directed to the embodiment of a cylindrical housing that has a sensor having 2 electric coils and a ferromagnetic rod, where the electric coils are positioned above and below the bending point of the housing (Seen at least in Figure 8).

Species 7: directed to the embodiment of a cylindrical housing that has a sensor having a magnet and a magnetic sensor (See at least in Figure 10).
Species 8: directed to the embodiment of a cylindrical housing that has a sensor having an optical sender, an optical receiver and a reflector (Seen at least in Figure 11).
Species 9: directed to the embodiment of a housing being a crash box and having a pressure sensor, an optical sender, an optical receiver and an optical reflector (Seen at least Figure 12).
Species 10: directed to the embodiment of a cylindrical housing that has a sensor having a volatile medium along with two electrodes and an inserted stopper (Seen at least in Figure 13).
Species 11: directed to the embodiment of a cylindrical housing that has a sensor having an electrical conductor along with an end cap and having a filling material between the housing and the electrical conductor (Seen at least in Figure 18).
Species 12: directed to the embodiment of a cylindrical housing that has a sensor being a conventional temperature sensor (Seen at least in Figure 19).
Species 13: directed to the embodiment of an electrical conductors inserted into a tubular body, where the tubular body is closed off by two end caps and within the cylindrical housing (Seen at least in Figure 20).
Species 14: directed to the embodiment of a cylindrical housing that has an electrical conductor applied to a support in the form of a coil or spiral (Seen at least in Figure 21).

Species 16: directed to the embodiment of a cylindrical housing that has two electrodes that are connected to one another via a contact element 49, where the contact element is pressed by an elastic pressure element (Seen at least in Figure 23).

If Species A is elected, then the following species restriction is proper:
 Species 1A: directed to the embodiment of a cylindrical housing that is connected to an evaluation device located near the triggering monitoring device (Seen at least in Figure 14).
Species 2B: directed to the embodiment of a cylindrical housing that is connected to an evaluation device, where the evaluation device is supported by the housing (Seen at least in Figure 15).
Species 3C: directed to the embodiment of a cylindrical housing that is connected to an evaluation device located near the triggering monitoring device, where the evaluation device is connected to a vehicle system (Seen at least in Figure 16).

The species are independent or distinct because they are directed to different placement of the sensors, different sensor that operate/perform in different manners, and different electrical connections of the sensor to other circuitry. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
-Searching for one invention is a manner that is not likely to result in finding art pertinent to the other invention.
-The inventions require different search; e.g., searching different classes/subclasses or electronic resources, or employing different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856